Exhibit 10.8

2008 Esmark Management Incentive Plan

At a Glance

What is the Management Incentive Plan?

The Management Incentive Plan (the “MIP” or the “Plan”) provides Officers of
Esmark, Incorporated (“Esmark” or the “Company”) and its operating companies
with the opportunity to earn an incentive award when certain pre-established
goals are met at the corporate and operating company levels.

Who is Eligible for This Plan?

Generally, Officers who have a significant impact on the company’s operations
will be eligible to participate in the Plan. Individuals eligible for
participation are determined annually, based on recommendations of the Company’s
Senior Management and the operating company presidents, if applicable, and the
Company’s Chief Executive Officer, with the approval of the Senior Vice
President of Human Resources and Compensation Committee of the Company’s Board
of Directors (the “Committee”).

How Does the Management Incentive Plan Work?

Under the Plan, the Officers may earn an incentive award based on a percentage
of their base salary, depending on the extent to which pre-established operating
company and/or corporate performance goals have been achieved.

 

  •  

For purposes of the Plan, base salary is generally the Officer’s annual base
salary rate as of the end of the year, excluding any commission or other
incentive pay. For some special circumstances affecting the amount of base
salary used in the Plan, see page 6.

 

  •  

A target bonus percentage is used in calculating the incentive award. It is
explained on the next page. Each participating Officer will have a target bonus
percentage.

 

  •  

The target bonus percentage will be adjusted (upward or downward) based on the
extent to which various performance goals are achieved. Under the plan for 2008,
the adjustments will be based on company performance, the company’s stock
performance and individual goals as outlined by the Chief Executive Officer and
the Senior Vice President of Human Resources.

Incentive award payments will generally be distributed in cash after the
year-end audit is complete.

 

1



--------------------------------------------------------------------------------

Calculation of the Management Incentive Plan Award

Target Bonus Percentage

The Plan establishes an incentive opportunity for each Plan participant,
calculated as a percentage of the individual’s base salary. Each participant
will be provided with an initial percentage, referred to as a “target bonus
percentage.”

Generally, the target bonus percentage is the percentage of base salary that can
be earned as an award under the Plan if 100% of the various performance goals
are achieved. For 2008, if 100% of the performance goals are achieved, 100% of
the target bonus percentage can be earned.

If there is a change in the Officer’s job position during the year that changes
the manager’s target bonus percentage, the target bonus percentage used in the
award calculation will be determined as follows:

 

  •  

If the individual has at least six months of service in the new position, the
newly adjusted target bonus percentage will be used in calculating the
individual’s award for the full year.

 

  •  

If the individual has less than six months of service in the new position, the
individual’s award for the year will be calculated on a pro-rate basis using the
two different target bonus percentages weighed by length of service in each
position during the year.

The Compensation Committee may change the goals and objectives for the Plan at
any time.

Performance Goals and the Target Bonus Percentage

A MIP award is based on the extent to which specified, pre-established
performance objectives are achieved. For 2008, MIP awards will be based on the
extent to which the participant’s company achieves specified levels of
achievement as to:

 

  •  

Company Performance

 

  •  

Stock Performance

 

  •  

Individual Performance Goals

For Subsidiary Officers, 75% of the goals’ overall weight will be based on the
performance of the Officer’s Operating Company, and 25% of the goals’ overall
weight will be based on Individual Performance Goals.

 

2



--------------------------------------------------------------------------------

At the end of the year, the Company will measure actual performance against each
of the pre-established objectives.

The achievements attributable to each performance objective as noted above, then
will be added together, and that sum will be multiplied by: (1) the individual’s
target bonus percentage, times (2) the individual’s annual base salary, to
produce the amount, if any, of the incentive award for 2008.

Note that potential adjustments are described on page 6.

2008 Performance Goals

The performance goals for 2008 generally consist of:

 

•     Company Performance

   34%

•     Stock Performance

   33%

•     Individual Performance Goals

   33%

Targeted achievements as to each performance goal above have been set for each
Operating Company and for the Officers. Together the above goals comprise 100%
of the target bonus percentage.

No annual incentive will be paid if the achievement of the MIP Trigger which is
included within the Company Performance Objective has not been met. The MIP
Trigger states that the Company must have a Positive Net Income.

A prerequisite to any MIP is compliance with Esmark’s corporate guidelines for
business conduct.

 

3



--------------------------------------------------------------------------------

How the MIP Award is Calculated When All Goals are 100% Achieved.

For the year 2008, if 100% of the performance goals are achieved, then 100% of
the target bonus percentage will be credited to the participant:

 

Goals

   Goal %
of Target     Goal
Achieved %     Earned % of
Target*  

Company Performance

   34 %   100 %   34 %

Operating Cash Flow

   33 %   100 %   33 %

Mfg. Improvements

   33 %   100 %   33 %                   

Total

   100 %     100 %

 

* Earned % of Target = Goal % of Target X Goal Achieved %

In this example, assume that the operating company manager’s target bonus
percentage is 25%

The target bonus percentage of 25% is then multiplied by 100% to produce a bonus
award equal to 25% of base salary:

 

Earned percentage of Target

   100 %

X Target Bonus Percent

   25 %       

Equals Percentage of Salary for Incentive Award

   25 %

The sections below discuss the impact of achieving more or less than 100% of
various goals, and they also discuss the impact of other potential adjustments.

 

4



--------------------------------------------------------------------------------

How the MIP Incentive Award is Calculated for Other Achievement Levels

The percentage of a goal achieved will determine the earned percentage of target
for that particular goal. The earned percentage of target will be interpolated
for achievement between the established minimum level and the established target
level for a particular goal. Similarly, the earned percentage of target will be
interpolated for achievement between the established target level and the
established maximum level for a particular goal.

Maximums and Minimums

 

  •  

Generally, the maximum percentage calculated as an earned percentage of target
for any goal is 200%, and the overall maximum incentive award that an individual
can earn under the weighting formula is 200% of his or her target bonus
percentage.

 

  •  

Where the established minimum of a performance goal is achieved, only 50% of
that goal’s share will be allocated to his or her target bonus percentage.

 

  •  

Where less than the established minimum of a performance goal is achieved, no
amount of that goal will be allocated to his or her target bonus percentage.

No annual incentive will be paid if the achievement of Company Performance Goal
is less than the established applicable minimum EBITDA, notwithstanding the
achievements as to the other applicable performance goals for 2008.

 

5



--------------------------------------------------------------------------------

Additional Guidelines for the Management Incentive Plan

Discretionary Adjustments

In some cases, the Plan allows for discretionary adjustments of up to +20% or
-20% of an individual’s calculated award. However, the sum of discretionary
adjustments for all Officers of the affected company cannot exceed +5% of the
aggregate calculated awards for that company.

Some Special Circumstances

The above formulas generally determine the amount of the incentive award for the
year. Other factors that may affect the actual award follow:

 

  •  

If an Officer leaves the company due to retirement, death, or disability, an
award will be calculated based on the actual base salary earned during the year
in which the individual left – so long as the manager worked at least six months
of that year.

 

  •  

If an Officer leaves the company before the end of the plan year for any other
reason, the individual will not receive a bonus award for that year.

 

  •  

If an Officer voluntarily leaves the company after the end of the year but
before the award is paid, the individual would receive any bonus due unless the
employment is terminated for cause. If employment is terminated for cause, the
individual would not be entitled to receive an award under the Plan.

 

  •  

Officers who are hired mid-year may earn a pro-rated award for that year, based
on the salary earned during that year. However, Officers with less than two
months service in a plan year (i.e. hired after October 31) would not be
eligible for an award for that year.

 

  •  

If the Officer received an adjustment in base salary due to a change in job
position (i.e. other than a merit increase), the Officer’s base salary for plan
purposes will be the sum of (1) the product of the number of months prior to the
adjustment times the rate of monthly base salary immediately prior to the
adjustment, and (2) the product of the number of months after the adjustment
times the rate of monthly base salary as of the end of the Plan Year.

 

  •  

A prerequisite to any MIP award is compliance with Esmark’s Corporate Guidelines
for Business Conduct.

Making Payments

All incentive award payments will generally be paid in cash, less applicable
withholding taxes, after the year-end audit is complete. This is expected to
occur by no later than March 15.

 

6



--------------------------------------------------------------------------------

Administration Details

This summary relates to the Management Incentive Plan of Esmark, Incorporated
and its subsidiaries. The Plan is administered by the Committee, which has full
authority to:

 

  •  

Interpret the Plan;

 

  •  

Designate eligible participants and categories of eligible participants;

 

  •  

Set the terms and conditions of incentive awards; and

 

  •  

Establish and modify administrative rules for the Plan.

Plan participants may obtain additional information about the Plan and the
Committee from:

Senior Vice President, Human Resources and Corporate Secretary

General Counsel

Esmark, Incorporated

1134 Market Street

Wheeling, WV 26003

The Plan will remain in effect until terminated by the Committee. The Committee
may also amend the Plan at its discretion.

The Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974 (ERISA) and is not “qualified” under Section 401(a) of the
Internal Revenue Code.

 

7